Citation Nr: 1744247	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-34 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for his service connected ulcerative colitis.  In his substantive appeal, the Veteran asserted that his symptoms warrant at least a 30 percent rating, noting incapacitating flare ups, to include abdominal cramps, urgency, bloody stools, weight loss and anemia, which requires the Veteran to take iron supplements.

In a hearing in September 2016, the Veteran testified that he experienced five flare ups a year.  

The Board notes that the Veteran was last afforded a VA examination for ulcerative colitis in May 2013.  In light of the time that has passed since the last VA examination, the Board finds that a new VA examination should be afforded to the Veteran.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).   Therefore, because there may have been significant changes in the Veteran's condition, the Board finds that a new examination of his ulcerative colitis is needed fully and fairly to evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 527 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the Veteran is to be afforded a VA examination with respect to the current nature and severity of his ulcerative colitis.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA and/or private treatment records since May 2013.  

2.  After completion of the above, schedule the Veteran for a VA ulcerative colitis examination by an appropriate medical professional to determine the severity of the Veteran's ulcerative colitis.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated and necessary tests.

All pertinent symptomatology must be reported in detail, including whether the Veteran has:  infrequent exacerbations; frequent exacerbations; numerous attacks a year and malnutrition, the Veteran's health only fair during remissions, or marked malnutrition, anemia and general disability should be characterized as moderate, moderately severe, severe, or pronounced.

Upon reviewing the Veteran's medical history, the examiner should opine as to whether at any time after March 19, 2007 the Veteran's ulcerative colitis manifested beyond moderate with infrequent exacerbations and identify that time period, along with the symptoms.  The examiner shall provide a rationale for any and all opinions offered.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

